DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,993,389. Although the claims at issue are not identical, they are not patentably distinct from each other because: Patented claim 1 contains all the limitations of pending claim 1 except for the power source.  However, such a power source is inherent to the operation of the stump grinder as something has to provide power for self-propelling the frame over the ground using a traction drive system as well as powering the rotation of the grinding wheel and the movement of the grinding arm.  Patented claim 2 contains the same limitations as pending claim 6.  Pending claim 9, which is dependent on pending claim 6 is also disclosed by patented claim 2 as patented claim 1 claims the one control (i.e. the single joystick in patented claim 1) moves the grinding wheel relative to the frame.  Patented claim 2 also contains all the limitations of pending claim 10 except for the power source which, as discussed above, is inherent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,993,389 in view of U.S. Patent Application Publication No. 2009/0077836 (Azure). Applicant’s patented claim 1 does not disclose the controls are laterally spaced apart relative to one another across the rear end of the frame.  Azure discloses a cutting machine comprising a frame (102), a rotatable cutter (127), a grinding arm (103), a power source (104) and a rear end (108) of the frame (102) carries various hand operated controls (110) and as seen in the figures the controls (such as 138 and 140) are laterally spaced apart relative to one another across the rear end of the frame. Because both these references are concerned with a similar problem, i.e. self propelled cutting devices with hand operated controls on the rear of the frame, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add such controls to the claim of applicant’s patent as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (as seen in Azure, the positioning of the additional controls are predictable for such a machine).  
Claims 1, 3-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,109,542. Although the claims at issue are not identical, they are not patentably distinct from each other because Patented claim 1 contains all the limitations of pending claims 1 and 10 except for the at least one power source powers rotation of the grinding wheel.  However, the grinding wheel is claimed to rotate and thus inherently requires a power source for said rotation.  Patented claim 8 explicitly claims this limitation.  Patented claim 2 contains the limitations of pending claims 5.  Patented claim 9 contains the limitations of pending claim 3 as the patented claim claims an internal combustion engine where pending claim 3 requires a single power source which an internal combustion engine is.  Patented claims 6 and 9-11 both contain the limitations of pending claim 4.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of in view of U.S. Patent Application Publication No. 2009/0077836 (Azure). Applicant’s patented claim 1 does not disclose the controls are laterally spaced apart relative to one another across the rear end of the frame.  Azure discloses a cutting machine comprising a frame (102), a rotatable cutter (127), a grinding arm (103), a power source (104) and a rear end (108) of the frame (102) carries various hand operated controls (110) and as seen in the figures the controls (such as 138 and 140) are laterally spaced apart relative to one another across the rear end of the frame. Because both these references are concerned with a similar problem, i.e. self propelled cutting devices with hand operated controls on the rear of the frame, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add such controls to the claim of applicant’s patent as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (as seen in Azure, the positioning of the additional controls are predictable for such a machine).
Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10,117,388. Although the claims at issue are not identical, they are not patentably distinct from each other because Patented claim 2 contains all the limitations of pending claims 10 and 13 except for the power source.  However, such a power source is inherent to the operation of the stump grinder as something has to provide power for self-propelling the frame over the ground using a traction drive system as well as powering the rotation of the grinding wheel and the movement of the grinding arm.  Patented claim 3 contains the same limitations as pending claim 11.  Finally patented claim 4 contains the limitations of pending claim 12.

Allowable Subject Matter
Claims 1-6 and 9-13 are rejected under Non-Statutory Double Patenting however, properly filed Terminal Disclaimers would place those claims in condition for allowance.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For the first set of claims, claims 1-9, as discussed in parent applications 16/180626 (now U.S. Patent No. 10,993,389) and 16/406661 (now U.S. Patent No. 11,109,542), the prior art does not disclose a stump grinder comprising controls for controlling the up and down and side to side pivoting of the grinding arm where the controls are located on a rear end of the frame which is substantially unobstructed from behind.  While Azure does disclose such controls, it does not disclose the apparatus is capable of moving it’s cutter arm side to side; only up and down.  The prior art relied upon were U.S. Patent Application Publication No. 2006/0255193, the Rayco RG1645 stump grinder, the Vermeer SC90 and the Toro STX-26 all of which were provided in those applications.  For the second set of claims, claims 10-13, as discussed in applicant’s application 14/847527 (now U.S. Patent No. 10,117,388) the prior art does not disclose a stump grinder having various hand operated controls which include a depressible trigger that can be squeezed against one of the controls to start the rotation of the grinding wheel and the rotation of the grinding wheel is stopped when the trigger is released in combination with the rest of the limitations claimed.  The prior art relied upon where U.S. Patent Nos. 6026871, 6047749, 5638619, 7401542, 7334658 and 3870161.  Finally, for claims 6-8, applicant’s patents used to reject claims 1-6 and 9 does not disclose the depressible button as claimed.  While U.S. Patent No. 10,117,388 (which was also used for double patenting on claims 10-13) does disclose the button as claimed it does not disclose the controls are carried on the rear end of the frame which is substantially unobstructed from behind.  While Azure does disclose such controls, it does not disclose any side to side movement of the cutting arm nor the trigger and button as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        09/08/2022